Citation Nr: 1749276	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-22 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for cirrhosis of the liver.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for Hepatitis C.  

4.  Entitlement to service connection for Hepatitis C.  

5.  Entitlement to an effective date earlier than October 26, 2009, for the grant of service connection for depression.  

6.  Entitlement to an initial rating in excess of 50 percent for depression.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1976 to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012, October 2014 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) n Houston, Texas.  

In the September 2012 rating decision, the RO granted service connection for depression, not otherwise specified and granted a 50 percent rating effective October 26, 2009.  In October 2012, the Veteran filed a notice of disagreement with the assigned rating and effective date of service connection.  The Veteran was provided with a statement of the case in May 2013 and perfected his appeal with a May 2013 VA Form 9.  

In the October 2014 rating decision, the RO granted service connection for tinnitus and bilateral hearing loss.  The RO also denied service connection for sleep apnea and entitlement to a TDIU.  The RO also continued the denials of service connection for Hepatitis C and PTSD because no and material evidence had been received.  In October 2014 the Veteran filed a notice of disagreement with the denials of PTSD, sleep apnea, Hepatitis C and TDIU.  

In the March 2015 rating decision, the RO continued the denial of service connection for cirrhosis of the liver because no new and material evidence had been received.  The Veteran filed a notice of disagreement in April 2015.

In October 2015 the Veteran was provided with a statement of the case for the issues of PTSD, Hepatitis C, TDIU and cirrhosis of the liver.  The Veteran perfected his appeal with a December 2015 VA Form 9.  

In October 2016 the Veteran was provided with a statement of the case for the issue of sleep apnea.  As the Veteran did not submit a timely substantive appeal, the issue is not before the Board.  

The Veteran testified at a Board videoconference hearing in April 2017 and a copy of that transcript is of record.  

This appeal was processed using VBMS.  A review of the Veteran's Legacy Content Manager documents reveals VA treatment records dated November 2012 to October 2016 and a May 2016 VA examination.  

The issues of whether new and material evidence has been received to reopen a claim for cirrhosis of the liver, service connection for hepatitis C, an increased for depression and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  During his April 2017 Board hearing, the Veteran withdrew his appeal concerning whether new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for PTSD. 

2.  In a rating decision issued in July 2013, the RO denied the Veteran's claim for entitlement to service connection for Hepatitis C; this decision was not appealed and became final.

3.  Evidence submitted since the July 2013 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for Hepatitis C.

4.  In a rating decision issued in March 2005, the RO denied the Veteran's claim for entitlement to service connection for PTSD; this decision was not appealed and became final.

5.  On October 26, 2009, the Veteran filed a formal claim to reopen his previously denied claim of entitlement to service connected for PTSD and a claim for entitlement to service connection for depression. 

6.  No communication received prior to October 26, 2009, can be reasonably construed as a claim to reopen the previously denied claim of entitlement to service connection for PTSD or a claim for entitlement to service connection for depression.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal for the issue of whether new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).
2.  The July 2013 rating decision is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2016).

3.  New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for Hepatitis C.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a) (2016).

4.  The March 2005 rating decision is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2016).

5.  The criteria for an effective date earlier than October 26, 2009, for the grant of service connection for depression have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at his April 2017 Board hearing, the Veteran withdrew his appeal of whether new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for PTSD.  The undersigned began the hearing by stating that the issue had been withdrawn, and the Veteran agreed.  The Veteran voiced his intention to withdraw the appeal as to this issue, and once transcribed as a part of the record of the hearing, the requirements for the withdrawal of a substantive appeal were met.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the aforementioned claim and it is dismissed.

Duties to Notify and Assist

VA has a duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that in a June 2014 statement, the Veteran asserted that some of his service treatment records were missing, particularly records from basic training and AIT.  However, in regards to the issues on appeal, the Veteran stated "none of these things ever appeared in my medical records".  Additionally, a January 2005 Request for Information noted that the Veteran's complete medical and dental records had been mailed to the RO.  Therefore, a remand to attempt to obtain additional service treatment records is not necessary.  Furthermore, neither the Veteran nor his representative has raised any other issue with the duty to assist.  Id.  

New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 

Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

By way of history, the Veteran filed a claim for service connection for Hepatitis C in January 2013.  

In a July 2013 rating decision, the RO denied entitlement to service connection for Hepatitis C.  The RO noted that a review of the Veteran's service treatment records showed no evidence of treatment or diagnosis of hepatitis C while on active service and although outpatient treatment records confirmed a current diagnosis there was no evidence to support a nexus or link to an in service injury or disease.  

The Veteran was notified of this decision by way of a July 23, 2013, letter.  The Veteran did not appeal this decision.  The Board does notes that within a year of the rating decision, the Veteran submitted in a June 2014 statement, in which he asserted that his hepatitis C was due to sharing shaving kits during service, which was not previously considered.  The Board notes that while a new theory of entitlement cannot be the basis to reopen a claim under 38 U.S.C.A. § 7104 (b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim.  Boggs v. Peake, 520 F.3d 1330, 1336-37 Fed. Cir. 2008).  Here, the June 2014 statement is new as it was not previously of record.  However, the statement is not material as the Veteran's general conclusory statement that his Hepatitis C is related to his military service does not raise the reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (b) (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the July 2013 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

The evidence of record at the time of the July 2013 rating decision included the Veteran's service treatment records, personnel records, VA treatment records and statements in which the Veteran asserted that his Hepatitis C may be due to air gun inoculations.  

The Veteran filed a claim to reopen in January 2013.  In October 2014 the Veteran submitted an internet article entitled "Why Active/Retired Military & Veterans are a High Risk for Hepatitis C (HCV)".  The article noted VA service connected transmission methods for HCV disease included shared personal items, such as razors and haircuts.  Additionally, at the April 2017 the Veteran testified that service men would receive haircuts before him and be nipped and he would be nipped with the same tools.  The Board finds that the internet article and the Veteran's testimony raise a reasonable possibility of substantiating the claim.  As new and material evidence has been received, the previously denied claim of entitlement to service connection for Hepatitis C is reopened.

Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date for his depression.  

The statute governing effective dates provides that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim to reopen, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefore.  38 U.S.C.A. § 5110 (West 2014).   

The pertinent regulation provides that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2016). 

By way of history, the Veteran filed a claim for PTSD in November 2008.  In a March 2005 rating decision, the RO denied the Veteran's claim.  The Veteran was notified of this decision and of his appellate rights by way of a letter sent to him on March 30, 2005.  He did not appeal that decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156 (b) (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the March 2005 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

The Veteran filed a claim to reopen and a claim for depression on October 26, 2009.  A September 2012 rating decision granted service connection for depression and assigned an effective date of October 26, 2009.

The Board finds that no other correspondence or communication received by the VA before on October 26, 2009, can be reasonably construed as an intent to file a formal or informal claim to reopen his previously denied claim of entitlement to service connection for PTSD.  Therefore, the Board must find that the appropriate date of claim is October 26, 2009. 

In regards to the date entitlement arose, the Board notes that service connection was granted based on July 2012 and August 2012 VA medical opinions that concluded the Veteran's depression had its onset during military service.  Therefore, resolving all reasonable doubt in favor of the Veteran, entitlement arose during his military service.   

The Board again notes that the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  In applying the regulation to the facts of the case, the date of claim is later than the date entitlement arose.  Therefore, the appropriate effective date is October 26, 2009.  38 C.F.R. § 3.400 (r). 
In sum, the presently assigned effective date of October 26, 2009, is appropriate and there is no basis for an award of service connection for depression prior to that date as finality has attached to the March 2005 rating decision.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The appeal concerning whether new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for PTSD is dismissed.

As new and material evidence has been received, the previously denied claim of service connection for Hepatitis C is reopened, the appeal is granted to this limited extent.  

Entitlement to an effective date earlier than October 26, 2009, for the grant of service connection for depression is denied.


REMAND

Hepatitis C

The Veteran contends that his Hepatitis C is related to his military service, to include air gun inoculations and shared shaving and haircutting tools.  

As noted above, the article submitted by the Veteran in October 2014 notes that VA service connected transmission methods for HCV disease included shared personal items, such as razors and haircuts.  The article also noted jet/air gun mass immunizations.  Additionally, at the April 2017 the Veteran testified that service men would receive haircuts before him and be nipped and he would be nipped with the same tools.  The Board thus finds that the low threshold of McLendon has been met and the Veteran should be afforded a VA examination to determine the nature and etiology of his Hepatitis C.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Cirrhosis of the Liver

The Board notes that the Veteran testified at the April 2017 Board hearing that he was told by a VA doctor that his liver cirrhosis was due to his hepatitis C, particularly that because of his hepatitis C, his liver condition had gotten worse.  As such, the Board finds that the issue of whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for cirrhosis of the liver is inextricably intertwined with the issue of entitlement to service connection Hepatitis C.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Increased Rating

The Board finds that prior to November 2012 some of the Veteran's VA treatment records have not been associated with the claims file.  The Board notes that VA treatment records dated October 1999 to October 2016 have been associated with the claims file.  However, some of the records only include the Veteran's VA Active Problems list for those dates.  The Board also notes that some of the Veteran's VA treatment records are included in the Veteran's Social Security Administration file.  However, those records are only dated May 2009 to September 2009 and June 2011 to July 2012.  Additionally, those records include individual psychiatric treatment records that are incomplete as only some pages are included in the file.  As such, the Board finds that a remand is necessary to obtain the Veteran's outstanding VA treatment records.  




TDIU

The Board finds that the Veteran's claim for entitlement to a TDIU is inextricably intertwined with the issues of entitlement to service connection and an increased rating for depression.  See Harris, supra.   

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated prior to November 2012 and from October 2016 to the present.  

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his Hepatitis C.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's Hepatitis C is related to his military service, to include air gun inoculations and shared shaving and haircutting tools?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. After completing the above, the Veteran's claims, including the intertwined issues, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


